ORDER OF SUSPENSION
The Respondent, David F. Caslan, was charged in a verified complaint for disciplinary action with violating the Rules of Professional Conduct for Attorneys at Law.
The hearing officer appointed in this matter heard the case and tendered his report, concluding that Respondent engaged in the charged misconduct.
This Court, being duly advised, now finds, as did the hearing officer, that Respondent was indicted on 50 counts of federal tax law violations in the United States District Court for the Southern District of Indiana. He pleaded guilty to five of those counts and was convicted. Respondent had orchestrated a scheme involving several investors and thereafter failed to report income and claimed fraudulent tax credits and tax deductions. We find that Respondent's actions involve a pattern of eriminal conduct which adversely reflects on his fitness as a lawyer. By virtue of the serious nature of Respondent's misconduct, this Court concludes that a sanction ranging from a period of suspension to disbarment is warranted. An opinion setting out the particulars will follow.
In the meantime, this Court is obligated to exercise its constitutional duty to protect the public and Bar from unfit lawyers. Accordingly, we conclude that the Respondent should be suspended from the practice of law pending further order of this Court.
IT IS, THEREFORE, ORDERED that David F. Caslan is hereby suspended from the practice of law effective immediately and pending further order of this Court.
The Clerk of this Court is directed to send notice of this order pursuant to Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
All Justices concur.